Filed 11/19/21 P. v. Chaidez CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D078023

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCE399847)

 GUILLERMO SALVADOR CHAIDEZ,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Robert O. Amador, Judge. Vacated in part and affirmed as modified.
          Charles R. Khoury Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha
Cortina and Alan L. Amann, Deputy Attorneys General, for Plaintiff and
Respondent.
                               INTRODUCTION
      Guillermo Salvador Chaidez pled guilty to three felonies, including an
attempted armed robbery that resulted in the victim’s death. He appeals the
trial court’s order making him jointly and severally liable to the victim’s
father for $1,400 in cremation expenses. He also challenges all fines, fees,
and assessments imposed by the trial court under People v. Dueñas (2019) 30
Cal.App.5th 1157 (Dueñas). We reject these challenges, modify the judgment
to vacate one of the imposed fees in part based on a recent change in the law,
and affirm the judgment as modified.
              FACTUAL AND PROCEDURAL BACKGROUND
                                       I.

                                  The Facts1

      Chaidez, Adrian O., Josue O., and J.C.2 were active members of the
Spring Valley Locos, a criminal street gang. Chaidez and J.C. are also
brothers. On March 20, 2020, Victoria Alvarez drove all four individuals to
Imperial Beach where the group committed an armed robbery of a 7-Eleven
store. Adrian, Josue, and J.C., all juveniles, entered the store while Chaidez
was the lookout. Josue demanded money from the store clerk at gunpoint.
The clerk gave him approximately $500 in cash. J.C. walked around the


1     Chaidez was convicted by his guilty plea, and there was no preliminary
hearing. Our factual summary is derived from the stipulated factual basis
for Chaidez’s guilty plea and the probation report, which in turn relied on
reports of the San Diego County Sheriff’s Department and El Cajon Police
Department.

2      Pursuant to rule 8.401(a)(2) of the California Rules of Court, we refer to
juveniles Adrian O. and Josue O. by first name and last initial. We refer to
juvenile J.C. by initials only in the interest of protecting his anonymity.
(Ibid.)

                                       2
counter and took approximately 20 packs of cigarettes. Adrian stood by the
door and yelled at the clerk to hand over the money. The juveniles then fled
the store and got into the awaiting vehicle with Alvarez and Chaidez.
      Approximately two hours later, the group struck another 7-Eleven store
in El Cajon. Alvarez again drove and Chaidez again was the lookout.

Adrian, Josue, and J.C. entered the store, and when the victim,3 a store
clerk, emerged from the back storage area, they approached him. Adrian
pointed a handgun at the victim and demanded that he open the cash
register. When the victim did not immediately comply, Adrian shot him in
the chest and continued to demand that he open the cash register. The
victim stepped back and collapsed to the floor. Josue left the store and before
J.C. and Adrian exited the store, J.C. told Adrian to shoot the victim again.
Adrian walked back toward the victim lying wounded on the floor and shot
him again.
      The victim was shot six times, including to his chest, back left shoulder,
right upper thigh, and left upper thigh. He was taken to a hospital, where he
was pronounced dead.
      Upon their arrest, Chaidez’s and the juveniles’ cell phones were seized.
Multiple photographs were found on the cell phones of Chaidez, Alvarez, J.C.,
and Adrian holding and posing with firearms. Chaidez’s phone in particular
contained a photograph taken shortly after the armed robbery of the first 7-
Eleven store. It showed a male sitting in Alvarez’s car holding a pistol and
several small bills.
      On May 20, 2020, while in custody at the San Diego Central Jail
following his arrest for the above offenses, Chaidez and two fellow inmates


3     We omit the victim’s name to provide his family with privacy.

                                       3
assaulted another inmate. The victim of the assault sustained scratches to
his head and right armpit.
                                       II.
                             Chaidez’s Guilty Plea
      Chaidez was charged in an amended felony complaint with three felony

counts.4 In count 2, he was charged with robbery (Pen. Code,5 § 211) of the
first 7-Eleven store, with allegations he committed the offense to benefit a
criminal street gang (§ 186.22, subd. (b)(1)) and a principal used a firearm in
commission of the offense (§ 12022.53, subds. (b), (e)(1)). In count 3, he was
charged with attempted robbery (§§ 211, 664) of the second 7-Eleven store,
with allegations he committed the offense to benefit a criminal street gang
(§ 186.22, subd. (b)(1)), a principal intentionally used a firearm (§ 12022.53,
subds. (b), (e)(1)), and a principal intentionally discharged a firearm causing
death (§ 12022.53, subds. (d), (e)(1)). In count 4, he was charged with assault
by means of force likely to produce great bodily injury (§ 245, subd. (a)(4))
based on the jail assault.
      On June 26, 2020, pursuant to a negotiated plea agreement, Chaidez
pled guilty to all three counts in exchange for a stipulated aggregate prison

sentence of six years.6 Chaidez also admitted the allegations that a principal


4     Alvarez, the driver, was jointly charged in the felony complaint with
the same counts as Chaidez, while the three juveniles were charged
separately in Juvenile Case H9551.

5     All further statutory references are to the Penal Code, unless otherwise
indicated.

6     The plea agreement provided that Chaidez would be sentenced to a
stipulated six-year prison sentence, consisting of the upper term of five years
on count 2, one year consecutive on count 4 (which is one-third the middle
term), and three years concurrent on count 3, and punishment on all gang
                                        4
used a firearm in the commission of the armed robbery (count 2) and,
relevant here, a principal discharged a firearm causing death in the
attempted robbery (count 3). He further admitted the gang enhancements
attached to counts 2 and 3.
      Chaidez, with the assistance of counsel, executed a written plea form

which contained a Harvey7 waiver, stating: “The sentencing judge may
consider my prior criminal history and the entire factual background of the
case, including any unfiled, dismissed, or stricken charges or allegations or
cases when granting probation, ordering restitution or imposing sentence.”
Chaidez further stipulated to a factual basis for his guilty plea and
admissions, including that he aided and abetted the armed robbery, and
aided and abetted the attempted armed robbery, during which a principal
discharged a semi-automatic firearm causing death.
      At the change of plea hearing, Chaidez confirmed he had an
opportunity to review all terms and conditions in the change of plea form
with his counsel and that he understood them. He further confirmed he had
no questions “whatsoever” about the plea form itself. Chaidez’s counsel
concurred in the plea and confirmed he believed that Chaidez made a
knowing, intelligent, and voluntary waiver of his constitutional rights and
understood the consequences of his plea. One such consequence, as he
expressly acknowledged in the plea form, was that he “must pay full
restitution to all victims.” Accordingly, the trial court accepted Chaidez’s
plea, finding there was a factual basis for the plea and that Chaidez had


and firearm enhancements would be stricken. In exchange for his guilty
plea, the People dismissed two other criminal cases pending against Chaidez
(nos. CE400188 and C396831), the facts of which are not before us.

7     People v. Harvey (1979) 25 Cal.3d 754 (Harvey).

                                       5
made a knowing and intelligent waiver of his constitutional rights and
understood the consequences of his plea.
      The trial court sentenced Chaidez to the stipulated six-year prison
sentence and ordered him jointly and severally liable to the father of the
victim killed during the attempted robbery in count 3 for $1,400 in cremation

costs, as victim restitution pursuant to section 1202.4, subdivision (f).8 The
court further imposed a restitution fine of $3,600 (§ 1202.4, sub. (b)), a $3,600
parole revocation fine (§ 1202.45), a court security fee of $120 (§ 1465.8), a
court critical needs fee of $90 (Gov. Code, § 70373), and a criminal justice
administration fee of $154 (Gov. Code, § 29550, et seq.). This timely appeal
followed.
                                 DISCUSSION
                                        I.
                   Victim Restitution Was Properly Ordered
      Chaidez appeals the trial court’s order making him jointly and
severally liable to the deceased victim’s father for $1,400 in cremation
expenses. At the sentencing hearing, defense counsel objected that Chaidez
could not be required to pay victim restitution to the father because he “was
not convicted of the homicide, or charged with the homicide” that resulted in
his son’s death. The prosecutor responded that defense counsel was
overlooking that Chaidez “admitted the vicarious infliction of death or G.B.I.”
under section 12022.53, subdivision (d) and thus, “there is no nexus issue
whatsoever.” The trial court agreed with the prosecutor and concluded
“[t]here is a nexus based on the [section] 12022.53(d) allegation.”



8     The trial court ordered that Chaidez was jointly and severally liable for
victim restitution with Alvarez, Adrian, Josue, and J.C.

                                        6
      Chaidez contends the trial court erred and that an insufficient causal
nexus existed to support requiring him to pay victim restitution based on the
victim’s death. He argues that (1) he “was not charged with th[e] killing” of
the victim, and (2) “other than the probation report,” which stated that he
served as a lookout while the three juveniles committed the attempted
robbery and shot the clerk to death, “there was no evidence presented as to
how appellant actually caused the death of the clerk.” For reasons we shall
discuss, we disagree with each position.
      We review a restitution order for an abuse of discretion. (Luis M. v.
Superior Court (2014) 59 Cal.4th 300, 305.) The following principles inform
our review.
      “The California Constitution expresses ‘the unequivocal intention of the
People of the State of California that all persons who suffer losses as a result
of criminal activity shall have the right to seek and secure restitution from
the persons convicted of the crimes causing the losses they suffer.’ (Cal.
Const., art. I, § 28, subd. (b)(13)(A).) ‘Restitution shall be ordered from the
convicted wrongdoer in every case, regardless of the sentence or disposition
imposed, in which a crime victim suffers a loss.’ (Cal. Const., art. I, § 28,
subd. (b)(13)(B).) [¶] Section 1202.4 implements this constitutional mandate.
That statute expresses the Legislature’s intent ‘that a victim of crime who
incurs an economic loss as a result of the commission of a crime shall receive
restitution directly from a defendant convicted of that crime.’ (§ 1202.4, subd.
(a)(1).)” (People v. Foalima (2015) 239 Cal.App.4th 1376, 1395.) “Courts have
interpreted section 1202.4 as limiting restitution awards to those losses
arising out of the criminal activity that formed the basis of the conviction.”
(People v. Woods (2008) 161 Cal.App.4th 1045, 1049; see also People v. Lai
(2006) 138 Cal.App.4th 1227, 1247; § 1202.4, subd. (f)(3).)


                                        7
      “ ‘ “A victim’ s restitution right is to be broadly and liberally construed.”
[Citation.] “ ‘When there is a factual and rational basis for the amount of
restitution ordered by the trial court, no abuse of discretion will be found by
the reviewing court.’ ” ’ ” (People v. Millard (2009) 175 Cal.App.4th 7, 26
(Millard).) “[A] restitution order ‘resting upon a “ ‘demonstrable error of
law’ ” constitutes an abuse of the court’s discretion.’ ” (Ibid.) And “ ‘[i]n
reviewing the sufficiency of the evidence [to support a factual finding], the
“ ‘power of the appellate court begins and ends with a determination as to
whether there is any substantial evidence, contradicted or uncontradicted,’ to
support the trial court’s findings.” ’ ” (Ibid.) “ ‘Further, the standard of proof
at a restitution hearing is by a preponderance of the evidence, not proof
beyond a reasonable doubt. [Citation.] “If the circumstances reasonably
justify the [trial court’s] findings,” the judgment may not be overturned when
the circumstances might also reasonably support a contrary finding.’ ” (Ibid.)
      These principles compel us to conclude the trial court did not abuse its
discretion in ordering Chaidez to pay victim restitution based on the victim’s
death. We begin with Chaidez’s contention that the order was erroneous
because he “was not charged with th[e] killing” of the victim. This contention
lacks merit, for two reasons.
      First, Chaidez’s negotiated plea agreement included a Harvey waiver
that expressly allowed the judge to consider his “prior criminal history and
the entire factual background of the case, including any unfiled, dismissed, or
stricken charges or allegations or cases when granting probation, ordering

restitution or imposing sentence.”9 (Italics added.) A defendant who signs


9     As both parties overlooked the existence of a Harvey waiver in
Chaidez’s plea agreement, we solicited supplemental briefing from the parties
regarding the effect of this waiver on the scope of conduct the court could
consider in ordering restitution.
                                         8
such a waiver agrees to allow the sentencing judge to consider unfiled
charges. (People v. Snow (2012) 205 Cal.App.4th 932, 937; see also People v.
Goulart (1990) 224 Cal.App.3d 71, 80 (Goulart) [“A defendant who signs the
typical waiver form agrees to allow the sentencing judge to consider his entire
criminal history, including any unfiled or dismissed charges.”].) And a court
may make a valid restitution order under a Harvey waiver when imposing a
prison sentence instead of granting probation. (See People v. Beck (1993) 17
Cal.App.4th 209, 212, 214–216 [defendant sentenced to prison and restitution
ordered on the basis of dismissed counts pursuant to a Harvey waiver].)
Thus, Chaidez is incorrect insofar as he asserts the failure to charge him with
the victim’s homicide precluded the court from considering his criminal acts
that resulted in the victim’s death when ordering restitution.
      In his supplemental brief on this issue, Chaidez cites People v.
Weatherton (2015) 238 Cal.App.4th 676, 679 (Weatherton), and appears to
argue that Weatherton established a rule that a Harvey waiver is not valid if
the judge does not explain it to the defendant during the change of plea
hearing. Chaidez suggests the court failed to comply with this purported
requirement, because during his change of plea hearing, the judge stated,
“[t]his is a stipulated six-year state prison commitment in the case” and
“we’re settling everything against you today for the six-year commit,” but did
not inform Chaidez “there would be any restitution issue.” We disagree that
Weatherton contains any such rule. Based on his citation to page 679 of the
Weatherton opinion, it is apparent he is relying on the procedural background
section of the opinion, which recited that the trial judge had confirmed the
terms of the defendant’s Harvey waiver during the change of plea hearing.
(See Weatherton, at p. 679.) The Weatherton court did not otherwise rely on




                                       9
this procedural detail nor did it purport to create a rule that this judicial
admonition was necessary.
      Moreover, the record of the proceedings in this case supports the
conclusion Chaidez did, in fact, have a reasonable expectation of being
required to pay restitution based on uncharged conduct. He acknowledged in
in the plea form that he “must pay full restitution to all victims.” The Harvey
waiver in his written plea agreement stated that “[t]he sentencing judge may
consider my prior criminal history and the entire factual background of the
case, including any unfiled, dismissed, or stricken charges or allegations or
cases when granting probation, ordering restitution or imposing sentence.”
Chaidez’s initials were placed in a box next to this waiver. At the change of
plea hearing, Chaidez agreed he had an opportunity to review all terms and
conditions in the change of plea form, stated he understood them, and had no
questions about the change of plea form itself. He further confirmed he gave
his attorney authority to put his initials on the change of plea form and
adopted them as his initials “with respect to the change of plea form and all
purposes therein.” The trial court found Chaidez’s plea was freely and
voluntarily made and had an adequate factual basis. The record thus reflects
that Chaidez understood the Harvey waiver in his written plea agreement
could result in unfiled charges being used as a basis for an order of
restitution at sentencing. (See Goulart, supra, 224 Cal.App.3d at p. 80.)
Accordingly, Chaidez’s Harvey waiver was both valid and dispositive of his
argument that the absence of a homicide or murder charge precluded the
court from ordering him to pay victim restitution based on the victim’s death.
      Chaidez’s contention fails for an additional reason independent of the
Harvey waiver: as part of his plea, he admitted the allegation in count 3
charging him with violation of section 12022.53, subdivisions (d) and (e)(1).


                                        10
Pertinent here, subdivision (d) of section 12022.53 provides that “any person
who, in the commission of a felony specified in subdivision (a), Section 246, or
subdivision (c) or (d) of Section 26100, personally and intentionally discharges
a firearm and proximately causes great bodily injury, as defined in Section
12022.7, or death, to any person other than an accomplice, shall be punished
by an additional and consecutive term of imprisonment in the state prison for
25 years to life.” (Italics added.) Chaidez stipulated the following facts
existed to support his admission of this allegation: “[He] was a principal in
the offense and in the commission of the offense at least one principal
personally and intentionally discharged a semi-automatic firearm causing
death or great bodily injury.” Contrary to Chaidez’s contentions otherwise,
he was, in fact, charged and convicted of criminal conduct that resulted in the
victim’s death.
      Chaidez’s second claim of error in the victim restitution order is that
“other than the probation report,” which stated that he served as a lookout
while the three juveniles committed the attempted robbery and shot the
victim to death, “there was no evidence presented as to how [he] actually
caused the death of the clerk.” We see no basis for reversal in this argument.
      “ ‘[S]entencing judges are given virtually unlimited discretion as to the
kind of information they can consider and the source from whence it comes.’ ”
(People v. Baumann (1985) 176 Cal.App.3d 67, 81 (Baumann); accord People
v. Brunette (2011) 194 Cal.App.4th 268, 284.) “ ‘ “This is so because a hearing
to establish the amount of restitution does not require the formalities of other
phases of a criminal prosecution.” ’ ” (People v. Baker (2005) 126 Cal.App.4th
463, 470.) And “[p]robation reports are among the permissible sentencing
data the court may consider.” (Baumann, at p. 81.) Thus, the trial court was
entitled to rely on the probation report to support its order of restitution. We


                                       11
further observe that the way Chaidez phrases his argument— “other than the
probation report, there was no evidence presented as to how appellant
actually caused the [victim’s] death”— suggests he acknowledges the
probation report does, in fact, contain evidence he caused the victim’s death.
      Setting aside Chaidez’s apparent admission, on our own review of the
underlying proceedings, we conclude the record contains substantial evidence
supporting the trial court’s restitution order. For the order to be valid, the
evidence needed to establish that Chaidez’s criminal conduct proximately
caused the victim’s death. “[U]nder the governing statute, ‘[t]o the extent
possible, [a] restitution order . . . shall be of a dollar amount that is sufficient
to fully reimburse the victim or victims for every determined economic loss
incurred as the result of the defendant’s criminal conduct.’ ” (People v. Jones
(2010) 187 Cal.App.4th 418, 425 (Jones), quoting § 1202.4, subd. (f)(3).) Jones
held that under this causation standard, a defendant is liable only for those
losses proximately caused by the criminal act. (Jones, at pp. 425–427.) This
proximate cause standard is based on, and imports, tort law concepts of
causation, including principles of foreseeability and intervening cause. (Id. at
p. 425.) Under this standard, “ ‘ “ ‘ “[t]he precise consequence need not have
been foreseen; it is enough that the defendant should have foreseen the
possibility of some harm of the kind which might result from his act.” ’ ” ’ ”
(Id. at p. 427, quoting People v. Cervantes (2001) 26 Cal.4th 860, 871.)
Further, “ ‘ “ ‘[a] defendant may be criminally liable for a result directly
caused by his act even if there is another contributing cause. If an
intervening cause is a normal and reasonably foreseeable result of
defendant’s original act the intervening act is “dependent” and not a
superseding cause, and will not relieve defendant of liability.’ ” ’ ” (Jones, at
p. 427.)


                                         12
      We easily conclude the record contains substantial evidence satisfying
this causation standard. Substantial evidence includes circumstantial
evidence and all reasonable inferences flowing therefrom. (See, e.g., People v.
Vang (2001) 87 Cal.App.4th 554, 563.) The probation report revealed
Chaidez served as a lookout in two successive armed robberies; the victim
was killed during the second one. Chaidez’s cell phone contained a
photograph taken “shortly after” the first robbery depicting another male
posing in Alvarez’s car with a handgun and small bills. This evidence alone
reasonably demonstrates Chaidez knew his cohorts in the successive
robberies were armed with lethal force.
      Chaidez suggests the evidence he served as a “lookout” was insufficient
to support the conclusion his conduct was a proximate cause of the victim’s
death. We disagree. The evidentiary threshold required to support a
restitution order is not high and is met so long as the order has a factual and
rational basis. (Millard, supra, 175 Cal.App.4th at p. 26.) That Chaidez
served as a lookout while his criminal associates completed an armed robbery
is sufficient, on its own, to meet this standard. By standing watch, a lookout
frees his associates to focus on and complete their criminal objective. This is
a role with a sufficient causal relationship to the underlying crime to support
an order of victim restitution. Moreover, the probation report’s description of
the manner in which the killing of the victim unfolded—an initial shot to the
chest, a pause at the exit door, and a return to the victim’s collapsed body
followed by additional gunshots—lent further support to the conclusion the
assailants were acting under the perception their conduct would not be
interrupted such that they could take the time to turn back and deliberately
shoot the victim again.




                                       13
      Further still, Chaidez stipulated as part of the factual basis for the
section 12022.53, subdivision (d), allegation that he was “a principal” in the
offense that led to the victim’s shooting death. (See § 31 [providing that
“principals” are “[a]ll persons concerned in the commission of a crime,
whether it be felony or misdemeanor, and whether they directly commit the
act constituting the offense, or aid and abet in its commission, or, not being
present, have advised and encouraged its commission . . . are principals in
any crime so committed”].) All of these facts, together with the reasonable
inferences flowing from them, served as substantial evidence Chaidez’s
criminal conduct was a proximate cause of the victim’s death.
      Accordingly, the trial court did not err in ordering Chaidez to pay
$1,400 in victim restitution to the victim’s father for the cremation expenses

associated with his son’s death.10




10     At oral argument, Chaidez’s appellate counsel asserted for the first
time that the trial court’s statement during the change of plea hearing that
“[t]his is a stipulated six-year state prison commitment” altered the terms of
his negotiated plea deal (i.e., so as to eliminate the possibility of restitution),
and advocated for specific performance of the purportedly altered deal. It is a
meritless position (see People v. Labora (2010) 190 Cal.App.4th 907, 916
[withdrawal of plea, not specific performance, is the remedy where sentence
fails to comport with plea deal allegedly promised by court]), and oral
argument is too late a stage to be raising it (People v. Crow (1993) 6 Cal.4th
952, 960, fn. 7 [declining to address argument raised for first time at oral
argument]; People v. Barragan (2004) 32 Cal.4th 236, 254, fn. 5 [declining to
address argument first raised in appellant’s reply brief].)

                                        14
                                        II.
                       Chaidez’s Dueñas Challenge Fails
      Chaidez challenges the fines, fees, and assessments imposed by the

trial court under Dueñas, supra, 30 Cal.App.5th 1157.11 We conclude this
challenge is largely forfeited, and otherwise lacks merit.
      Defense counsel asserted a Dueñas objection at the sentencing hearing,
but only to the recommended $3,600 restitution fine. Defense counsel’s
objection was as follows: “[U]nder restitution fine, the probation officer’s
recommending $600 a year. That’s how she comes up to the number . . .
3,600. [¶] I’m asking the court to strike the restitution fine pursuant to the
[Dueñas] case, and pursuant to the statutory language itself that would
require the court -- or permit the court to strike the restitution fine. [¶] So
I’m asking the court, both under the authority of [Dueñas], as well as the
equal protection clause, and the due process clause, and the language in the
statute itself, Penal Code section 1202.4(b), to strike the restitution fine.”
The trial court overruled this objection, reasoning that Chaidez was 18 years



11     “At the core of the Dueñas opinion is its holding that imposition of
fines, fees or assessments without a hearing on ability to pay denies due
process. It was that court’s view it was the trial court’s duty to hold a
hearing and thus failure to seek a hearing did not result in forfeiture.
Further, the court found that the burden to prove ‘present’ ability to pay was
on the prosecution. Other courts, including this court, have disagreed with
Dueñas on these key principles.” (People v. Keene (2019) 43 Cal.App.5th 861,
863 (Keene).) The Supreme Court is currently considering the viability of
Dueñas as it pertains to whether a trial court must consider a criminal
defendant’s ability to pay assessed fines and fees, and if so, which party bears
the burden of proof. (People v. Kopp (2019) 38 Cal.App.5th 47 (Kopp), review
granted on limited issues Nov. 13, 2019, S257844.) It appears from Chaidez’s
appellate briefs that he is asserting his Dueñas challenge in anticipation of
our high court’s decision in Kopp.

                                        15
old and healthy, and had “the ability to earn while he is in the . . . state
prison.” It thus concluded “the [Dueñas] case does not affect the defendant.”
      On appeal, Chaidez asserts a Dueñas challenge not only to the $3,600
restitution fine imposed under section 1202.4, subdivision (b), but to all other
fines, fees, and assessments imposed against him. He argues the trial court
violated Dueñas because it failed to consider his ability to pay all such sums.
However, because Chaidez’s counsel did not object to any amounts other than
the $3,600 restitution fine, he has forfeited the opportunity to challenge them
on appeal. (See, e.g., Keene, supra, 43 Cal.App.5th at pp. 863–864 [failure to
object in the trial court forfeits Dueñas challenge on appeal]; accord People v.
Washington (2021) 61 Cal.App.5th 776, 800.)
      As for Chaidez’s preserved Dueñas challenge to the $3,600 restitution
fine under section 1202.4, subdivision (b), we conclude that it fails. Chaidez
is incorrect in arguing that the trial court imposed this fine without
considering his ability to pay. It is plain from the record of the sentencing
hearing that the trial court did, in fact, consider Chaidez’s ability to pay this
fine, and concluded that he could. The court specifically reasoned that his
youth and good health supported the conclusion he could earn income while
in prison. Chaidez’s argument that the court failed to consider his ability to
pay thus fails for the simple reason that it is refuted by the record.
      Moreover, it is well settled that the trial court may rely on a
defendant’s ability to earn prison wages to find the defendant has the ability
to pay fines and fees imposed. (See People v. Hennessey (1995) 37
Cal.App.4th 1830, 1837 [court may consider defendant’s ability to pay in the
future, including “defendant’s ability to obtain prison wages and to earn
money after his release from custody”]; People v. DeFrance (2008) 167
Cal.App.4th 486, 505 [defendant did not show inability to pay $10,000


                                        16
restitution fine simply because prison wages would make it difficult, it would
take a long time, and the fine might never be paid]; People v. Ramirez (1995)
39 Cal.App.4th 1369, 1377 [a trial court may consider the defendant’s future
ability to pay, including his ability to earn wages while in prison].)
      In his opening brief on appeal, Chaidez did not argue or otherwise
attempt to demonstrate that the trial court reached the wrong conclusion in
determining he could pay a $3,600 restitution fine with income earned in
prison. In his reply brief, Chaidez argues for the first time that “there is no
proof that prison work is available during this period of time of COVID-19
lockdowns.” We conclude this challenge to the court’s reasoning has been
forfeited. Chaidez could have presented this argument in the trial court or in
his opening brief on appeal, but he failed to do so. (See People v. Scott (1994)
9 Cal.4th 331, 356 [“complaints about the manner in which the trial court
exercises its sentencing discretion and articulates its supporting reasons
cannot be raised for the first time on appeal”]; People v. Taylor (2020) 43
Cal.App.5th 1102, 1114 [“In his reply brief, [defendant] raises other
arguments for the first time. [Defendant] has forfeited these tardy
arguments.”].) Moreover, his assertion is presented baldly, without a citation
to any material or authority that might support his factual contention that
prison work is unavailable during the current pandemic. We need not
consider “an argument raised in such perfunctory fashion[.]” (People v.
Harper (2000) 82 Cal.App.4th 1413, 1419, fn. 4 [argument forfeited on appeal

if not supported by analysis and authority].)12 As we have no basis for


12     The People suggest that we analyze Chaidez’s due process challenge
under Dueñas as if it were an Eighth Amendment challenge and conclude the
restitution order survives Eighth Amendment scrutiny. We decline to do so.
At no time in the trial court or on appeal has Chaidez asserted a violation of
his rights under the Eighth Amendment. Also, upholding the order as
                                       17
concluding that the court committed a substantive or procedural error in
imposing this fine, we leave it undisturbed.
                                        III.
The Criminal Justice Administration Fee Shall Be Vacated in Part Pursuant
                        to Government Code Section 6111
        As noted above, one of the fees imposed by the trial court at the
sentencing hearing was a $154 criminal justice administration fee under
Government Code sections 29550, 29550.1, and 29550.2. On July 1, 2021,
well after this fee was imposed on Chaidez and after the parties had
submitted their appellate briefs, Government Code section 6111 took effect.
(Assem. Bill No. 1869 (2019–2020 Reg. Sess.) § 2, eff. Sept. 18, 2020,
operative July 1, 2021; see People v. Lopez-Vinck (2021) 68 Cal.App.5th 945,
950–954 (Lopez-Vinck).) Government Code section 6111 provides, in relevant
part, that “[o]n and after July 1, 2021, the unpaid balance of any court-
imposed costs pursuant to Section 27712, subdivision (c) or (f) of Section
29550, and Sections 29550.1, 29550.2, and 29550.3, as those sections read on
June 30, 2021, is unenforceable and uncollectible and any portion of a
judgment imposing those costs shall be vacated.” (Gov. Code, § 6111, subd.
(a).)
        Because this change in the law became effective after this appeal was
fully briefed, we directed the parties to submit supplemental briefing on the
effect of Government Code section 6111 on the disposition of the $154
criminal justice administration fee. In response, both sides agreed that the
portion of this fee that remained unpaid as of July 1, 2021, must be vacated
from the judgment. We agree and conclude the plain language of the newly-



consistent with one constitutional amendment does not necessarily serve to
uphold it under another amendment that implicates a different right.
                                        18
enacted statute mandates this result. (Lopez-Vinck, supra, 68 Cal.App.5th at
p. 953 [holding that “by its express terms, [Government Code] section 6111
envisions that the referenced costs are to be vacated, and it makes the
vacatur mandatory through its use of the word ‘shall’ ”].) Accordingly, we will
modify the judgment to vacate that portion of the criminal justice
administration fee imposed under Government Code section 29550, et seq.,
that remained unpaid as of July 1, 2021.
                               DISPOSITION
      The portion of the $154 criminal justice administration fee imposed
under Government Code section 29550, et seq., that remained unpaid as of
July 1, 2021, is vacated from the judgment. As modified, the judgment is
affirmed.
                                                                          DO, J.

WE CONCUR:



HUFFMAN, Acting P. J.



O'ROURKE, J.




                                      19